Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on January 3, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-9 are currently pending and have been examined.  Claims 1-3, 5, and 8-9 have been amended.  
The previous rejection of claims 1-8 under 35 USC 112(a) has been withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022, has been entered.


Response to Arguments
The previous rejection of claims 1-8 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments.  
Applicants’ arguments regarding the rejections under 35 USC 112(b) have been fully considered but they are not persuasive.  Applicants argue at page 16 of Applicants’ Reply dated January 3, 2022 (hereinafter “Applicants’ Reply”) regarding the claim 1 limitation “judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country by accessing the database,”  that “such recited features clearly should be afforded patentable weight.”  The Examiner respectfully disagrees.  
As the Examiner has previously noted, the claim is rejected under 35 USC 112(b) for how the system “judges” the 3rd app.  Specifically, the Office Action indicated that it is unclear how the system “judges” whether the application is a 3rd app developed by a 3rd party.  Is there some piece of information that the system looks at or analyzes to make this determination?  This rejection is maintained in the instant Office Action.  Claim 1 does not indicate any information that is passed to or accessed by the system in order to make this determination.  Further, there is no indication that the application database even contains information about the app that would indicate that the application was “developed by a 3rd party as an app developer in a country except the third country.”  Thus, the Examiner concludes that the information that the application is a 3rd app that is “developed by a 3rd party as an app developer in a country except the third rd party.  
Applicants’ arguments on page 16 of Applicants’ Reply regarding the limitation “if the application requested to be purchased is judged to be the 3rd app developed by the 3rd party, notify the user via the user terminal of a state waiting for approval by the 3rd party” have been fully considered but they have already been addressed in the previous office action and remain dependent upon the rejection under 35 USC 112(b) of the previous limitation.
Applicants’ remaining arguments regarding the rejections under 35 USC 112(b) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants reference previous arguments 14 of Applicants’ Reply.  Applicants are respectfully referred to the Examiner’s previous response to arguments in the previous office action.  
Applicants further argue at page 14 that “The Examiner also asserts in item 12 at page 5 of the Office Action that ‘there is no indication in the specification as to how the 3rd party application developer checks that the customer should be approved or rejected.’  Applicant respectfully traverses this assertion because the specification of the present application gives detailed explanations of how the customer check is performed.”  The Examiner respectfully disagrees with 
“With this guidance in mind, the Examiner respectfully asserts that the alleged improvement in the efficiency of making the customer check prior to purchase is not a practical application within the definition specified by the MPEP.  First, there is no indication in the specification as to how the 3rd party application developer checks that the customer should be approved or rejected.  Applicants have referenced paragraph [0005] of the specification that talks about a foreign user list “containing a list of the names of foreign companies or organizations arising the fear of using exported goods or techniques in development, manufacture, etc. of weapons of mass destruction, biological weapons, chemical weapons, or transportation missiles.”  However, there is no indication that the 3rd party application developer does any more than check this list before approving or rejecting a sale.  There is no indication of any improvement to computer functionality, improvements to any other technology or technical field, or a particular machine or transformation.  Instead, this appears to be merely requesting a particular user, i.e., the application developer, to determine to reject or approve a purchase without actually indicating how the determination is made.  As a result, this appears to be a bare assertion of a technical improvement without the detail necessary to be apparent to a person of ordinary skill in the art.” (emphasis added)
Thus, the Examiner was discussing the lack of any improvement to computer functionality, improvements to any other technology or technical field, or a particular machine or transformation and not support for any type of customer check. 
Applicants further argue at page 14 of Applicants’ Reply that “paragraphs  [0005] and [0028] of the specification of the present application provide detailed description of how the 3rd party application developer determines whether the customer should be approved or rejected.  It is apparent that that at least these portions of the specification provide the necessary detail to be apparent to a person having ordinary skill in the subject art to understand the technical improvements.”  The Examiner has reviewed paragraphs [0005] and [0028] of the as-filed specification.  Paragraph [0005] and [0028] are directed to consulting various lists to be sure that a customer is not listed on any of the lists.  Merely consulting a list is not considered an improvement to computer functionality, an improvement to any other technology or technical field, or a particular machine or transformation.
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but they have either been addressed above regarding the claim interpretation under 35 USC 112(b) or they are directed to the instantly amended claims and thus are moot in view of the new grounds of rejection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is an edge device in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the as-filed specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a manufacturing apparatus including a CNC machine tool, an industrial apparatus, an industrial robot, an image sensor, or a programmable logic controller described in paragraph [0042] of the published application for the edge device in claim 1.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8:  Claim 1 recites “a CPU”.  It is unclear what is meant by this term.  For purposes of examination, the Examiner is interpreting a CPU as “a central processing unit” or “a processor” or “a controller.”
Claim 1 recites “wherein in order for the application to be registered for online store sale available for purchase, the application is required to satisfy requirements defined under a security export control order of the country where the application was developed.”  First, there is insufficient antecedent basis for “the country where the application was developed.”  It is further unclear if the 
Further, claim 1 recites “judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country by accessing the application database.”  This limitation is unclear.  It is unclear how the ordering processing unit “judges” whether the application is a 3rd app developed by a 3rd party.  Is there some piece of information the ordering processing unit looks at in the database or analyzes to make this determination?  It is further unclear if the “country” where the 3rd app was developed is intended to be the same as “the country where the application was developed” that was previously recited.  It is further unclear what role the development of the app in “a country except the third country” plays in the judging.  It appears the only thing that matters is that the 3rd party must give approval for the sale of the app.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “judging whether the application requested to be purchased may be purchased” based on the approval of a 3rd
Further, claim 1 recites “gain approval of sale of the 3rd app by the 3rd party after transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party, wherein the approval is gained after the 3rd party has performed the customer check wherein the customer check involves verifying that the user does not and/or will not develop weapons of mass destruction or verifying that the user is not affiliated with a company or an organization on a foreign user list generated on the basis of an export trade control order of the country where the application was developed, and the 3rd party has judged from the customer check that the sale of the 3rd app requested to be purchased by the user is approved and the 3rd party has also judged that the user resides in a different country than the 3rd party.”  This limitation is unclear. 
First, it is unclear whether the “customer check” is intended to be an actively performed part of the recited method or if it occurs externally to the claim.  If it is intended to be part of the recited method, it is unclear if the 3rd party is intended to be a person or a system.  It is further unclear how the 3rd party verifies “that the user does not and/or will not develop weapons of mass destruction.”  How is this verification performed?  Is a database of known WMD users consulted?  Is a national security agency consulted?  How can it be determined that an entity “will not develop weapons of mass destruction” at some point in the future?  It is further noted that no specific information about the user is passed to/obtained by the system so it is unclear how any “customer check” is performed. Further, the rd party determines what country the user resides in, as no information about the user is claimed as being passed to the third party.  For example, is information from the user’s profile made available to the third party?  Is the IP address that the user is logging in from available to the third party?  If so, is the IP address assumed to represent the country that the user resides in?   For purposes of examination and in light of the uncertainties, the Examiner is interpreting this portion of claim 1 as reciting “gain approval of sale of the 3rd app by the 3rd party after transmitting a notification to a contact point of the 3rd party
Claims 2-8 inherit the deficiencies of claim 1.
Claim 2:  Claim 2 recites “to gain rejection of sale of the 3rd party app after the 3rd party by transmitting a notification to the contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party.”  This limitation is unclear.  It is unclear if the notification and the customer check are intended to be the same as those recited in claim 1 or if these are intended to be different notifications and customer checks.  More broadly, both claim 1 and claim 2 recite transmitting a notification to a contact point of the 3rd party to make rd party must give a rejection of the sale to result in a rejection.
Claim 9:  Claim 9 recites “wherein in order for the application to be registered for online store sale available for purchase, the application is required to satisfy requirements defined under a security export control order of the country where the application was developed.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the country where the application was developed.”  It is further unclear if the registering of the application is intended to be an actively recited part of the method or if the registering occurs externally to the claims.  For purposes of examination, the Examiner is interpreting the registering of the application as being performed externally to the recited method, is considering this portion of the claim to recite non-functional descriptive language, and is assigning little patentable weight to this portion of claim 9.
Further, claim 9 recites “judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country by accessing the application database.”  This limitation is unclear.  It is unclear how the ordering processing unit “judges” whether the application is a 3rd app developed by a 3rd party.  Is there some piece of information the ordering processing unit looks at in the database or analyzes to make this determination?  It is further unclear if the “country” where the 3rd app was developed is intended to be the same as “the rd party.  
Further, claim 9 recites “gain approval of sale of the 3rd app by the 3rd party after transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user to the user is to be approved by the 3rd party, wherein the approval is gained after the 3rd party has performed the customer check wherein the customer check involves verifying that the user does not and/or will not develop weapons of mass destruction or verifying that the user is not affiliated with a company or an organization on a foreign user list generated on the basis of an export trade control order of the country where the application was developed, and the 3rd party has judged from the customer check that the sale of the 3rd app requested to be purchased by the user is approved and the 3rd party has also judged that the user resides in a different country than the 3rd party.”  This limitation is unclear. 
First, it is unclear whether the “customer check” is intended to be an actively performed part of the recited method or if it occurs externally to the claim.  If it is intended to be part of the recited method, it is unclear if the 3rd party is intended to be a person or a system.  It is further unclear how the 3rd party verifies “that the user does not and/or will not develop weapons of mass destruction.”  How is this verification performed?  Is a database of known WMD users consulted?  Is a rd party determines what country the user resides in, as no information about the user is claimed as being passed to the third party.  For example, is information from the user’s profile made available to the third party?  Is the IP address that the user is logging in from available to the third party?  If so, is the IP address assumed to represent the country that the user resides in?   For purposes of examination and in light of the uncertainties, the Examiner is interpreting this portion of claim 9 as reciting “gain approval of sale of the 3rd app by the 3rd party after transmitting a notification to a contact point of the 3rd party


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claims 1 and 9 recite a system and a non-transitory computer readable medium for managing online store sale of an application.  With respect to claim 1, claim limitations manage online store sale for making the application available for purchase; receiving a request to purchase the application;  judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country, and gain approval of sale of the 3rd app by the 3rd party, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.  Claim 9 recites similar limitations.
The judicial exception is not integrated into a practical application. Claims 1 and 9 each recite storing the application, distributing the application, and notifying the user.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites an application database, a memory, and a CPU at a high level of generality, i.e., as generic computer elements performing generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1 and 9 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites an 
Further, regarding the storing, distributing, and notifying (i.e., transmitting) limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1 and 9 are not patent eligible.  
Claims 2-8 depend from claim 1.  Claim 2 is directed to notifying the user which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 2 is further directed to gaining rejection of the sale and is further directed to the abstract idea.  Claim 3 is directed to presenting information which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 4 is directed to the type of information maintained by the system and is further 
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0215662 A1 to Ito (hereinafter “Ito”) in view of US 9,602,508 B1 to Mahaffey et al. (hereinafter “Mahaffey”), and further in view of US 2012/0078805 A1 to Monz-Schneider et al. (hereinafter “Monz-Schneider).
Claims 1 and 9:  Ito discloses a “license management system” that “manages a license of a program sold by the sales management apparatus.”  (See Ito, at least para. [0008]).  Ito further discloses that “when a selling area of programs is across the countries in the world or when there are various types of the users, 
the overseas-compatible application sales management server system being a physical server device (See Ito, at least FIG. 1 and associated text, manufacturer environment including sale server, license management server, and download server; sale server; para. [0066], sales servers are disposed in each of sale areas such as the US, Europe, Japan, etc.; para. [0092], server includes a memory device and a CPU), and being communicably connected to the edge device placed in the third country (See Ito, at least FIG. 1 and associated text, image forming apparatus) and a user terminal of a user to use the edge server via a communication network (See Ito, at least FIG. 1 and associated text, user PC connected to sale server via network; para. [0066], sales server is a computer that receives a purchase application for purchasing a component from the user environment), the overseas-compatible application sales management server system comprising:
an application database that stores the application to be registered for online store sale (See Ito, at least FIG. 5 and associated text, license management server; para. [0079], license management server centrally manages a list of information on each of the sales packages);
a memory configured to store a program (See Ito, at least para. [0092], server includes a memory device and a CPU); and
a CPU (See Ito, at least para. [0092], server includes a memory device and a CPU) configured to execute the program and control the overseas-compatible application sales management server system to:
manage the online store sale for making the application stored in the application database and that has been registered for online store sale available for purchase, wherein in order for the application to be registered for online store sale available for purchase, the application is required to satisfy requirements defined under a security export control order of the country where the application was developed (See Ito, at least para. [0067], download server is a computer that manages an entity of the component (i.e., the sales package); user environment downloads the entity of the component from the download server after the component has been purchased); and
distribute the application to the edge server (See Ito, at least FIG. 5 and associated text, license management server; para. [0088], license issue section of the license management server issues the license for the sales package and generates the license file; para. [0083], installation section of the user equipment download the license file from the license 
receive from the user via the user terminal a request to purchase the application (See Ito, at least para. [0079], sales management section of the license management server receives a purchase application for purchasing a product having product information registered in the product master).
Ito does not expressly disclose judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country by accessing the application database; and if the application requested to be purchased is judged to be the 3rd app developed by the 3rd party, notify the user via the user terminal of a state waiting for approval by the 3™ party, and gain approval of sale of the 3rd app by the 3rd party after transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party.
However, Mahaffey discloses a system and method to perform an action “on a computing device only after the action has been confirmed by two or more authorized and/or authenticated parties.”  (See Mahaffey, at least Abstract).  Mahaffey further discloses:
judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country by accessing the application database (See Mahaffey, at least FIG. 1 and associated text, security server; col. 5, lines 1-12, security server is responsible for receiving information requests from client systems, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system; col. 32, lines 25-55, after an attempt to access a particular resource, an enterprise administrator enrolled as a second factor client may be sent an attempted access message that indicates that an attempt was made to access the particular resource and which device (and the user responsible for the device) was used to make the attempt; message prompts the administrator to authorize or deny the request; col. 26, line 60 to col. 27, line 7, enterprise administrator may have enrolled a set of enterprise administrators as second party clients to be notified in the event of attempts to access websites or network addresses located in a list of proscribed countries or in the event of attempts to access cloud service providers not on an approved white list; the white list or black list may be dependent on an attribute of the primary user of the device); and 
if the application requested to be purchased is judged to be the 3rd app developed by the 3rd party, notify the user via the user terminal of a state waiting for approval by the 3™ party (See Mahaffey, at least FIG. 1 and associated text, security server; col. 5, lines 1-12, security server is responsible for receiving information requests from client systems, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system; col. 32, lines 25-55, after an attempt to access a particular resource, an enterprise administrator enrolled as a second factor client may be sent an attempted access message that indicates that an attempt was made to access the particular resource and which device (and the user responsible for the device) was used to make the attempt; message prompts the administrator to authorize or deny the request; administrator may reply to the device user with a “maybe” and initiate a dialog), and
gain approval of sale of the 3rd app by the 3rd party after transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party…(See Mahaffey, at least col. 32, lines 25-55, after an attempt to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito the ability of judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country by accessing the application database; and if the application requested to be purchased is judged to be the 3rd app developed by the 3rd party, notify the user via the user terminal of a state waiting for approval by the 3™ party, and gain approval of sale of the 3rd app by the 3rd party after transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party as disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so 
Neither Ito nor Mahaffey expressly discloses wherein the approval is gained after the 3rd party has performed the customer check wherein the customer check involves verifying that the user does not and/or will not develop weapons of mass destruction or verifying that the user is not affiliated with a company or an organization on a foreign user list generated on the basis of an export trade control order of the country where the application was developed, and the 3rd party has judged from the customer check that the sale of the 3rd app requested to be purchased by the user is approved and the 3rd party has also judged that the user resides in a different country than the 3rd party.
However, Monz-Schneider discloses a computer system that “determines whether at least one of a customer, location for receipt of goods, and location for receipt of services is associated with an embargo state” and that “blocks any portion of the invoice determined to be associated with an embargo state.”  (See Monz-Schneider, at least Abstract).  Monz-Schneider further discloses wherein the approval is gained after the 3rd party has performed the customer check wherein the customer check involves verifying that the user does not and/or will not develop weapons of mass destruction or verifying that the user is not affiliated with a company or an organization on a foreign user list generated on the basis of an export trade control order of the country where the application was developed (See Monz-Schneider, at least para. [0021], software application , and the 3rd party has judged from the customer check that the sale of the 3rd app requested to be purchased by the user is approved and the 3rd party has also judged that the user resides in a different country than the 3rd party (See Monz-Schneider, at least para. [0029], software determines if the final receiver is in a country than the country of dispatch and determines that an export license is needed; para. [0041], computer automatically determines the necessary export licenses needed to fulfill an invoice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito and the authorization system and method of Mahaffey the ability wherein the approval is gained after the 3rd party has performed the customer check wherein the customer check involves verifying that the user does not and/or will not develop weapons of mass destruction or verifying that the user is not affiliated with a company or an organization on a foreign user list generated on the basis of an export trade control order of the country where the application was developed, and the 3rd party has judged from the customer check that the sale of the 3rd app requested to be purchased by the user is approved and the 3rd party has also judged that the user resides in a different country than the 3rd party as disclosed by Monz-Schneider since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
Claim 9 is rejected for similar reasons.
Claim 2:  The combination of Ito and Mahaffey and Monz-Schneider discloses all the limitations of claim 1 discussed above.
Ito does not expressly disclose the CPU is further configured to execute the program and control the overseas-compatible application sales management server to notify a contact point of the user that sale of the 3rd app has been approved if approval of sale of the 3rd app from the 3rd party is gained, to gain rejection of sale of the 3rd app by the 3rd party after transmitting a notification to the contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party, and to notify the contact point of the user of the fact that sale of the 3rd app has been rejected if rejection of sale of the 3rd app from the 3rd party is gained.
However, Mahaffey discloses the CPU is further configured to execute the program and control the overseas-compatible application sales management server to notify a contact point of the user that sale of the 3rd app has been approved if approval of sale of the 3rd app from the 3rd party is gained (See , to gain rejection of sale of the 3rd app by the 3rd party after transmitting a notification to the contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party (See Mahaffey, at least col. 32, lines 25-55, administrator may also respond with a message that accompanies a denial; administrator may reply to the device user with a “maybe” and initiate a dialog; col. 31, lines 55-60, “maybe” may change to a “no”), and to notify the contact point of the user of the fact that sale of the 3rd app has been rejected if rejection of sale of the 3rd app from the 3rd party is gained (See Mahaffey, at least col. 32, lines 25-55, administrator may also respond with a message that accompanies a denial; administrator may reply to the device user with a “maybe” and initiate a dialog; col. 31, lines 55-60, “maybe” may change to a “no”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Ito-Mahaffey-Monz-Schneider the ability of the CPU is further configured to execute the program and control the overseas-compatible application sales management server to notify a contact point of the user that sale of the 3rd app has been approved if approval of sale of the 3rd app from the 3rd party is gained, to gain rejection of sale of the 3rd app by the 3rd party after transmitting a notification to the contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user is to be approved by the 3rd party, and to notify the contact point of the user of the fact that sale of the 3rd app has been rejected if rejection of sale of the 3rd app from the 3rd party is gained as further disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) responses by the second factor enforce an enterprise data movement policy.”  (See Mahaffey, at least col. 32, lines 50-55).  
Claim 3:  The combination of Ito and Mahaffey and Monz-Schneider discloses all the limitations of claim 1 discussed above.
Ito does not expressly disclose wherein the CPU is further configured to execute the program and control the overseas-compatible application sales management server to present order intake situation management information to a terminal at the contact point of the 3rd party.
However, Mahaffey discloses wherein the CPU is further configured to execute the program and control the overseas-compatible application sales management server to present order intake situation management information to a terminal at the contact point of the 3rd party (See Mahaffey, at least FIG. 1 and associated text, second factor client system; col. 3, line 57 to col. 4, line 13, client system .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Ito-Mahaffey-Monz-Schneider the ability wherein the processor is further configured to execute the program and control the overseas-compatible application sales management server to present order intake situation management information to a terminal at the contact point of the 3rd party as further disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) responses by the second factor enforce an enterprise data movement policy.”  (See Mahaffey, at least col. 32, lines 50-55).  
Claim 4:
Ito does not expressly disclose wherein the order intake situation management information includes information about the user having requested to purchase the 3rd app developed by the 3rd party.
However, Mahaffey discloses wherein the order intake situation management information includes information about the user having requested to purchase the 3rd app developed by the 3rd party (See Mahaffey, at least col. 32, lines 25-55, after an attempt to access a particular resource, an enterprise administrator enrolled as a second factor client may be sent an attempted access message that indicates that an attempt was made to access the particular resource and which device (and the user responsible for the device) was used to make the attempt; message prompts the administrator to authorize or deny the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Ito-Mahaffey-Monz-Schneider the ability wherein the order intake situation management information includes information about the user having requested to purchase the 3rd app developed by the 3rd party as further disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) 
Claim 5:  The combination of Ito and Mahaffey and Monz-Schneider discloses all the limitations of claim 1 discussed above.
Ito further discloses wherein the CPU is further configured to execute the program and control the overseas-compatible application sales management server to issue a serial number as distribution authorization information about the 3rd app if approval of sale of the 3rd app from the 3rd party is gained (See Ito, at least para. [0079], sales server receives a purchase application for purchasing a product; sale server issues a product key corresponding to the purchase application to the license management server; para. [0081], product key refers to an identifier uniquely issued or allocated whenever the product is purchased), to receive the serial number as the distribution authorization information from the user terminal of the user (See Ito, at least para. [0079], product key transmission section of the sale server transmits the issued product key to the user PC; para. [0081], product key is used as the information identifying the license; para. [0083], when user equipment (image forming apparatus) inputs the product key, the installation section installs the sales package corresponding to the product key), and in response to receipt of the serial number as the distribution authorization information from the user terminal of the user, to distribute the 3rd app correlated with the distribution authorization information to the edge server together with a license (See Ito, at least para. [0079], product key transmission section of the sale server transmits the issued product key to the .
Claim 6:  The combination of Ito and Mahaffey and Monz-Schneider discloses all the limitations of claim 1 discussed above.
Ito further discloses wherein the overseas-compatible application sales management server system is distributed and the application database is placed in the third country (See Ito, at least FIG. 5 and associated text, license management server; para. [0079], license management server centrally manages a list of information on each of the sales packages).
Claim 7:  The combination of Ito and Mahaffey and Monz-Schneider discloses all the limitations of claim 1 discussed above.
Ito does not expressly disclose wherein the third country is a white list country except Japan, and a country where the 3rd party resides is Japan or a white list country except the third country.
However, Mahaffey discloses wherein the third country is a white list country…, and a country where the 3rd party resides is…a white list country except the third country (See Mahaffey, at least col. 26, line 60 to col. 27, line 7, enterprise administrator may have enrolled a set of enterprise administrators as second party clients to be notified in the event of attempts to access websites or network addresses located in a list of proscribed countries or in the event of attempts to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mahaffey to include, along with the ability to access websites in certain countries, the ability wherein the third country is a white list country except Japan, and a country where the 3rd party resides is Japan. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success and predictable results because whether the country is Japan or another country is merely a matter of design choice that does not affect the structure or functionality of the recited systems and methods.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Ito-Mahaffey-Monz-Schneider the ability wherein the third country is a white list country except Japan, and a country where the 3rd party resides is Japan or a white list country except the third country as further disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) responses by the second factor enforce an enterprise data movement policy.”  (See Mahaffey, at least col. 32, lines 50-55).  
Claim 8:  The combination of Ito and Mahaffey and Monz-Schneider discloses all the limitations of claim 1 discussed above.
Ito does not expressly disclose wherein the CPU configured to execute the program and control the overseas-compatible application sales management server is physically located as a hardware resource in Japan and is accessible via the network with the third country.
However, Mahaffey discloses wherein the CPU configured to execute the program and control the overseas-compatible application sales management server is physically located as a hardware resource in…[a country] and is accessible via the network with the third country (See Mahaffey, at least col. 26, line 60 to col. 27, line 7, enterprise administrator may have enrolled a set of enterprise administrators as second party clients to be notified in the event of attempts to access websites or network addresses located in a list of proscribed countries or in the event of attempts to access cloud service providers not on an approved white list; the white list or black list may be dependent on an attribute of the primary user of the device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mahaffey to include, along with the ability to provide hardware in certain countries, the ability where the country is Japan. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Ito-Mahaffey-Monz-Schneider the ability wherein the processor configured to execute the program and control the overseas-compatible application sales management server is physically located as a hardware resource in Japan and is accessible via the network with the third country as further disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) responses by the second factor enforce an enterprise data movement policy.”  (See Mahaffey, at least col. 32, lines 50-55).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625